Title: To John Adams from Charles Lee, 17 December 1798
From: Lee, Charles
To: Adams, John



December 17th. 1798.

In obedience to the directions of the President of the United-States, the Attorney General has taken into his consideration, the several questions stated by the Commissioners of the City of Washington, relative to the claims of Daniel Carroll of Dudley, together with all the papers accompanying their statement, and the trust Deed to which they refer;—and has come to the following opinions thereupon.
Upon the first question, relative to Interest, the Attorney General understands the original Contract as contained in the Deed of trust, to give a right to Mr. Carroll to receive the whole sum due to him, for the lands bought of him for public use, as squares parcels or lots, so soon as sales were made of the part assigned to be sold, producing a sum sufficient to pay the aforesaid Debt.—From this period in equity, he is entitled to Interest on that principal sum, deducting partial payments made from time to time,—a fair & exact computation should be made and the balance, if any, should be paid to him, as though he has continued in possession and received the profits of the land.—The special terms of the Deed of trust shew, that he was to receive the principal, so soon as it could be paid out of the Sales of the saleable lots, and was also to have the occupation, till either purchasers or the United-States wanted the occupation, for the purposes to which those Squares & parcels were appropriated for public use.—This case then, is an exception from the General Rule, that a vendor of land shall not receive Interest on the principal purchase money and the profits of the land also.—This Opinion is to be received under the qualification expressed in the answer given on the second question.—
Upon the second question, if the Commissioners demand of Mr. Carroll the possession & occupation of the public appropriations for the uses to which they have been appropriated (not merely that the land may not be impoverished by his culture, or that there may be a young growth of trees) and if he detains the possession after such demand, it will not be proper to pay any part of the Balance, and interest should stop from the time of such refusal.—At the time the occupation is demanded as aforesaid, a tender should be made of the whole balance due, principal & Interest, computed as already recommended.—
Whether the Squares appropriated to public uses may not hereafter be appropriated to other public uses, is a question which the Commissioners are not authorised to settle, and their answer on this point has been cautious & proper.—Everything in this world is liable to mutation and it seems premature to require at this time an explicit answer; but if one is required there appears nothing in the Deed that expressly or implicitly unalterably fixes the appropriations forever, as they have been laid off.—The public appropriations belong to the United States absolutely, and may be used in this Century in a manner different from what may be expedient in the next; and yet may always be applied to public use and enjoyment.—
Upon the third point, Mr. Carroll has no right to be paid, for the Streets laid off on the borders of the Squares appropriated to public use.—All streets laid off by the direction of the President are expressly excluded from calculation of the property for which money was payable: nor is he to be paid for streets laid off adjoining the proposed Canal; nor is it reasonable that he should be paid for the bed of the Canal, that being a navigable water by nature; free to the use of every Body for the purpose of navigation in its natural state, it should remain free in its artificial state, as is now intended.—
In strictness, the part of the Canal above tide water is distinguishable from the residue.—But when the project of the canal was undertaken, did not every proprietor tacitly or expressly consent to yield up his Interest in so much of his land as should be thus necessarily appropriated to public use?—If any proprietor is to be found who has not thus consented, his property cannot be taken away without compensation; and the Rule of that compensation may be reasonably supposed a good one, which is expressed in the Deed of trust, relative to other public appropriations.—Let these ideas be applied to Mr. Carroll’s demand, according to the facts of the Case.—
Relative to so much of the streets as being extended, pervade the public squares, it will be proper to adhere to that interpretation which has heretofore prevailed respecting this Claim.—The expressions of the Deed are vague on this point, but they have been practically interpreted, and that is presumed to be right unless the contrary should be evidently shewn, which is deemed impossible in this Instance.—
All which is most respectfully submitted to the consideration of the President.


(Signed) Charles Lee